MEMORANDUM AND ORDER ON APPEAL
ELLIOTT, District Judge.
This is an appeal with respect to an order and memorandum opinion entered by the Bankruptcy Court on February 5, 1992. 136 B.R. 311. Briefs have been submitted by the Appellant and by the Appellee which have had the Court’s consideration.
Upon a review of this matter the Court concludes that the determination made by the Bankruptcy Court as set forth in the order and opinion above referred to are proper. Accordingly, the appeal is denied and the order appealed from is affirmed.
IT IS SO ORDERED.